 



CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Exhibit 10.15

 



 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT – IL-13

 

THIS AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT – IL-13 (the “Agreement”)
is made and entered into as of the 17th day of February, 2017 (the “A&R
Effective Date”) by and between Mustang Bio, Inc. (f/k/a Mustang Therapeutics,
Inc.), a Delaware corporation with a principal place of business at 2
Gansevoort, 9th Floor, New York, NY 10014 (“Licensee”) and City of Hope, a
California nonprofit public benefit corporation located at 1500 East Duarte
Road, Duarte, California 91010 (“City of Hope” or “COH”). Licensee and COH are
each sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

 

WHEREAS:

 

A.           COH operates an academic research and medical center that
encourages the use of its inventions, discoveries and intellectual property for
the benefit of the public, and COH owns or Controls (as defined below) certain
IL-13 Patent Rights (as defined below) useful in the Field (as defined below);

 

B.           The inventions covered by the IL-13 Patent Rights were invented by
Dr. Stephen Forman who, as of the A&R Effective Date, is affiliated with COH;

 

C.           The research was sponsored in part by the National Institute of
Health, and as a consequence this license is subject to obligations to the
United States Federal Government under 35 U.S.C. §§ 200-212 and applicable U.S.
government regulations;

 

D.           The research was sponsored in part by a grant from the California
Institute for Regenerative Medicine (the “CIRM Grant”), and as a consequence
this Agreement is subject to applicable law and other obligations as applicable
to exclusive licensees under the CIRM Grant;

 

E.           Licensee is a company dedicated to the commercial development and
exploitation in the Field (as defined below) of products and services that
incorporate one or more of the technologies described in the IL-13 Patent Rights
and therefore Licensee desires to obtain from COH a worldwide, exclusive license
under the IL-13 Patent Rights, on the terms and subject to the conditions set
forth herein;

 

F.           The Certificate of Incorporation of Licensee as of the A&R
Effective Date is in the form attached hereto as Exhibit A (the “Charter”) and
provides, among other things, for the rights and preferences of a class of
stock, referred to therein as Class A Common Stock, that was issued to COH or
its designee(s) in accordance with the terms of the Original Agreement;

 

G.           COH and Licensee have entered into (i) that certain Exclusive
License Agreement, dated March 17, 2015 (the “Original Effective Date”) (said
agreement hereafter referred to as the “Original Agreement”), whereby COH
granted to Licensee certain exclusive rights in certain patent rights related to
IL-13, CD123, and spacer technologies, and (ii) that certain Sponsored Research
Agreement between the Parties dated March 2015 (the “Research Agreement”); and

 

 

 

 

CONFIDENTIAL

 

H.           COH and Licensee now desire to amend and restate the Original
Agreement, which related to certain chimeric antigen receptor (“CAR”)
technologies in connection with IL-13, CD123, and spacer technologies by
entering into three separate amended and restated exclusive license agreements,
one relating to CD123 (the “A&R CD123 License”), one relating to the spacer (the
“A&R Spacer License”), and one relating to IL-13 (this Agreement), that will
also include certain rights to certain CTA Inventions (defined below) and Study
Data (defined below), amend the Original Agreement in certain other respects,
and collectively replace the Original Agreement in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1: DEFINITIONS

 

1.1           “Act” means the Securities Act of 1933, as amended.

 

1.2           “Affiliate” of a Party means a Person that, directly or indirectly
(through one or more intermediaries) controls, is controlled by, or is under
common control with such Party. For purposes of this Section 1.2, “control”
means (i) the direct or indirect ownership of 50 percent or more of the voting
stock or other voting interests or interests in profits, or (ii) the ability to
otherwise control or direct the decisions of board of directors or equivalent
governing body thereof.

 

1.3           “Business Day” means any day, other than a Saturday, Sunday or day
on which commercial banks located in Los Angeles, California, are authorized or
required by law or regulation to close.

 

1.4           “Change of Control” means (i) any transaction or series of related
transactions following which the holders of Licensee’s capital stock immediately
prior to such transaction or series of related transactions collectively are the
owners of less than 50% of the outstanding equity interests of Licensee entitled
to (a) vote with respect to the election of directors (or positions having a
similar function) or (b) receive the proceeds upon any sale, liquidation or
dissolution of Licensee, (ii) a sale, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, of all
or a material portion of Licensee’s interest in the Licensed Product or Licensed
Service or (iii) a sale, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, of all or a material
portion of Licensee’s right title, or interest in its assets taken as a whole.

 

1.5           “Class A Common Stock” means Class A Common Stock, par value
$0.0001 per share, of Licensee, with such rights preferences and privileges as
are set forth in the Charter.

 

1.6           “COH CAR” means a CAR that is licensed to Licensee by COH pursuant
to an applicable license agreement between the Parties, including but not
limited to, pursuant to this Agreement and the A&R CD123 License.

 

 2 

 

 

CONFIDENTIAL

 

1.7           “COH Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, COH to Licensee or its designees.

 

1.8           “COH Shares” means the shares of Class A Common Stock issued and
to be issued to COH Stockholders in accordance with Section 4.3 of the Original
Agreement and this Agreement and/or the terms of the Charter.

 

1.9           “COH Spacer Technology” means any spacer, hinge, or linker
sequence(s) that is used to connect the extracellular ligand-binding domain to
transmembrane and intracellular-signaling domains of an applicable CAR and that
is covered by a Valid Claim under the Spacer Patent Rights.

 

1.10         “Commercially Reasonable Efforts” means the exercise of such
efforts and commitment of such resources by Licensee, directly or through one or
more Sublicensees, in a diligent manner consistent with organizations in the
pharmaceutical industry for a comparable development or commercialization
program at a similar stage of development or commercialization. In the event
that Licensee or a Sublicensee with respect to a given Licensed Product or
Licensed Service, has a program or product that competes with the programs
contemplated by this Agreement with respect to such Licensed Product or Licensed
Service, then “Commercially Reasonable Efforts” shall also mean efforts at least
comparable to those efforts and resources expended by Licensee or its
Sublicensee on the competing program and/or product or service.

 

1.11         “Completion” means, with respect to a particular clinical trial,
the earlier of (i) the database lock or freeze related to the completion of
treatment or examination of participants in such clinical trial or (ii) the
dosing of the first patient in a clinical trial in a subsequent phase (e.g.,
with respect to a Phase 1 Clinical Trial, the Phase 1 Clinical Trial will be
deemed completed in the event a patient is dosed in a Phase 2 Clinical Trial
before a database lock in the related Phase 1 Clinical Trial).

 

1.12         “Common Stock” means Common Stock, par value $0.0001 per share, of
Licensee.

 

1.13         “Confidential Information” means: (i) all information and materials
(of whatever kind and in whatever form or medium) disclosed by or on behalf of a
Party to the other Party (or its designee) in connection with this Agreement,
whether prior to or during the term of this Agreement and whether provided
orally, electronically, visually, or in writing; provided that all such
information and materials initially disclosed in writing or electronically shall
be clearly marked as “CONFIDENTIAL” and all such materials and information
initially disclosed orally shall be reduced to writing and marked as
“CONFIDENTIAL” within 10 days following the date of initial oral disclosure;
(ii) all copies of the information and materials described in (i) above; and
(iii) the existence and each of the terms and conditions of this Agreement;
provided further that Confidential Information shall not include information and
materials to the extent a Party can demonstrate through its contemporaneous
written records that such information and materials are or have been:

 

 3 

 

 

CONFIDENTIAL

 

(a)          known to the receiving Party, or in the public domain, at the time
of its receipt by a Party, or which thereafter becomes part of the public domain
other than by virtue of a breach of this Agreement or the obligations of
confidentiality under this Agreement;

 

(b)          received without an obligation of confidentiality from a Third
Party having the right to disclose without restrictions such information;

 

(c)          independently developed by the receiving Party without use of or
reference to Confidential Information disclosed by the other Party; or

 

(d)          released from the restrictions set forth in this Agreement by the
express prior written consent of the disclosing Party.

 

1.14         “Control(s)” or “Controlled” means the possession by a Party, as of
the A&R Effective Date, of rights sufficient to effect the grant of rights set
forth in this Agreement without violating the terms of any agreement with any
Third Party.

 

1.15         “Covers” or “Covered by,” means with reference to a particular
Licensed Product or Licensed Service that the manufacture, use, sale, offering
for sale, or importation of such Licensed Product or performance of such
Licensed Service would, but for ownership of, or a license granted under this
Agreement to, the relevant IL-13 Patent Right, infringe a Valid Claim under the
IL-13 Patent Rights in the country in which the activity occurs.

 

1.16         “CTA” means an Investigator-Initiated Clinical Research Support
Agreement between Licensee and City of Hope National Medical Center relating to
central memory enriched T cells lentivirally transduced to express the * and a *
that is materially consistent with the form set forth in Exhibit B.

 

1.17         “CTA Inventions” means any patentable inventions, discoveries, and
innovations conceived and reduced to practice by Institution Personnel solely
relating to central memory enriched T cells lentivirally transduced to express
the * and a * used in connection with the Protocol.

 

1.18         “Dispute” means any controversy, claim or legal proceeding arising
out of or relating to this Agreement, or the interpretation, breach,
termination, or invalidity thereof.

 

1.19         “Field” means the treatment and diagnosis of all human diseases.

 

1.20         “First Commercial Sale” means, with respect to a particular
Licensed Product or Licensed Service in a given country, the first arm’s-length
commercial sale of such Licensed Product or the first performance of such
Licensed Service following Marketing Approval in such country by or under
authority of Licensee or any Sublicensee to a Third Party who is not a
Sublicensee.

 

1.21         “GAAP” means generally accepted accounting principles, consistently
applied, as promulgated from time to time by the Financial Accounting Standards
Board.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 4 

 

 

CONFIDENTIAL

 

1.22         “IL-13 Patent Rights” means: (i) Patent Cooperation Treaty (PCT)
application no. PCT/US*; (ii) US patent application no. *; (iii) patents, patent
applications, continuation and divisional applications and foreign equivalents
that claim the same invention(s) and priority date as the foregoing; (iv)
continuation-in-part applications that repeat a substantial portion of any of
the foregoing applications; (v) Letters Patent or the equivalent issued on any
of the foregoing applications throughout the world; (vi) amendments, extensions,
renewals, reissues, and re-examinations of any of the foregoing; and (vii)
subject to Section 8.2.4, the CTA Inventions. Notwithstanding the foregoing,
“IL-13 Patent Rights” shall only include any continuation-in-part application to
the extent that claims in such continuation-in-part application are supported in
the specification of the parent application, unless otherwise mutually agreed to
in writing by the parties to this Agreement.

 

1.23         “Institution Personnel” has the meaning set forth in Section 1 of
the CTA.

 

1.24         “License Year” means each calendar year during the term of this
Agreement; except that the first License Year shall commence on the Original
Effective Date and end on December 31 of the calendar year in which the Original
Effective Date occurs.

 

1.25         “Licensed Product” means a product (including kits, component sets
or components thereof, regardless of concentration or formulation) that: (i) is
Covered by a Valid Claim under the IL-13 Patent Rights, (ii) is manufactured by
a process or used in a method Covered by a Valid Claim under the IL-13 Patent
Rights, or (iii) contains, as an active ingredient, any substance the
manufacture, use, offer for sale or sale of which is Covered by a Valid Claim
under the IL-13 Patent Rights. By way of clarification, “Licensed Product” shall
include a product manufactured in a country in which such manufacture is Covered
by a Valid Claim under the IL-13 Patent Rights and thereafter exported to and
sold in a country in which no Valid Claim under the IL-13 Patent Rights exists.

 

1.26         “Licensed Service” means any service the performance of which
would, but for the license granted herein, infringe a Valid Claim under the
IL-13 Patent Rights.

 

1.27         “Licensee Confidential Information” means Confidential Information
disclosed or provided by, or on behalf of, Licensee to COH or its designees.

 

1.28         “Marketing Approval” means all approvals, licenses, registrations
or authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the manufacturing, use,
storage, import, transport, marketing and sale of Licensed Products or
performance of Licensed Services in a country or regulatory jurisdiction.

 

1.29         “Net Proceeds” means the net proceeds actually received by Licensee
from all sales of shares of capital stock after deduction of all transaction
expenses, finder’s fees, advisory fees, legal fees, sales commissions or similar
amounts paid to brokers or dealers and other costs and expenses incurred by
Licensee or its subsidiaries in connection therewith. In the event such net
proceeds are not paid to Licensee in cash, the value of such net proceeds will
be the fair market value of the assets constituting such net proceeds.

 

 5 

 

 

CONFIDENTIAL

 

1.30         “Net Sales” means the total gross amount invoiced by Licensee, its
Affiliates and its Sublicensees (regardless of whether and when such invoices
are actually paid) on the sale of Licensed Products and Licensed Services to
Third Parties (including, without limitation, the provision of any product by
Licensee, its Affiliates or any of its Sublicensee that incorporates a Licensed
Product or Licensed Service but for clarity excluding documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for
overhead)), less the following items, as determined from the books and records
of Licensee, its Affiliates or its Sublicensees:

 

(a)          insurance, handling and transportation charges actually invoiced;

 

(b)          amounts repaid, credited or allowed for rejection, return or
recall;

 

(c)          sales or other excise taxes or other governmental charges levied on
or measured by the invoiced amount (including, without limitation, value added
taxes);

 

(d)          brokerage, customs and import duties or charges; and

 

(e)          normal and customary trade and quantity discounts (including
chargebacks and allowances) and rebates which relate to the Licensed Products or
Licensed Services.

 

Sales of Licensed Products between or among Licensee, its Affiliates or its
Sublicensees shall be excluded from the computation of Net Sales, except in
those instances in which the purchaser is also the end-user of the Licensed
Product sold. Further, transfers of reasonable quantities of Licensed Product by
Licensee, any of its Affiliates or of its Sublicensee to a Third Party that is
not a Sublicensee for use in the development of such Licensed Product (and not
for resale) and transfers of industry standard quantities of Licensed Product
for promotional purposes shall not be deemed a sale of such Licensed Product
that gives rise to Net Sales for purposes of this Section 1.30.

 

1.31         “Person” means any person or entity, including any individual,
trustee, corporation, partnership, trust, unincorporated organization, limited
liability company, business association, firm, joint venture or governmental
agency or authority.

 

1.32         “Phase 1 Clinical Trial” means, as to a specific Licensed Product
or Licensed Service, a study as described in 21 C.F.R. §312.21(a) or a
comparable clinical study in a country other than the United States.

 

1.33         “Phase 2 Clinical Trial” means, as to a specific Licensed Product
or Licensed Service, a study in humans designed with the principal purpose of
determining initial efficacy and dosing of such Licensed Product in patients for
the indication(s) being studied as described in 21 C.F.R. §312.21(b); or a
similar clinical study in a country other than the United States.

 

1.34         “Phase 3 Clinical Trial” means, as to a specific Licensed Product
or Licensed Service, a lawful study in humans of the efficacy and safety of such
Licensed Product or Licensed Service, which is prospectively designed to
demonstrate statistically whether such Licensed Product is effective and safe
for use in a particular indication in a manner sufficient to file an application
to obtain Marketing Approval to market and sell that Licensed Product or
Licensed Service in the United States or another country for the indication
being investigated by the study, as described in 21 C.F.R. § 312.21(c); or
similar clinical study in a country other than the United States.

 

 6 

 

 

CONFIDENTIAL

 

1.35         “Protocol” has the meaning set forth in Section 1 of the CTA.

 

1.36         “Qualified Financing” means the sale of capital stock of Licensee,
in one or more transactions, that constitute a bona fide equity financing at
such time as the Net Proceeds to Licensee from third party investors that are
not Affiliates of Licensee in such equity financing(s) are less than or equal to
the Qualified Financing Protection Ceiling; provided that if capital stock of
Licensee is sold in a single transaction or series of related transactions for
different purchase prices and any of such shares of capital stock are included
for purposes of determining the number of shares of Qualifying Stock to be
issued to COH pursuant to Section 4.3, each share of capital stock that is sold
for the lowest purchase price shall be deemed to be have sold first (regardless
of the date on which such shares are actually sold) and the next number of
shares of capital stock that are sold for the next highest purchase price shall
be deemed to have sold next, et cetera, until the Net Proceeds from all such
sales (applying all transaction expenses to the first shares issued (except to
the extent that such expenses are calculated on a per share basis, such as sales
commission, which shall be applied only to the shares included in such
calculation) are equal to the Qualified Financing Protection Ceiling.

 

1.37         “Qualified Financing Protection Ceiling” means $*.

 

1.38         “Qualified Public Offering” means the first public offering of the
Common Stock of Licensee to the general public that is effected pursuant to a
registration statement filed with, and declared effective by, the United States
Securities and Exchange Commission under the Act, as amended, but, for purposes
of clarity shall not include an offering effected pursuant to a registration
statement on Form S-8 or any successor form.

 

1.39         “Qualifying Stock” means the sum of: (i) the shares of Class A
Common Stock issued and to be issued to COH in accordance with Section 4.3, (ii)
the number of shares of Common Stock (excluding (x) the shares referenced in the
foregoing subclause (i) and (y) shares issued to employees, directors and
consultants in their capacity as such) of Licensee outstanding, and (iii) the
maximum number of shares of Common Stock of Licensee issuable (assuming the
satisfaction of any conditions to exercisability, convertibility or
exchangeability) upon the exercise, conversion or exchange of all evidences of
indebtedness, shares or other securities directly or indirectly convertible into
or exchangeable for Common Stock of the Licensee, including all rights, options
or warrants to subscribe for, purchase or otherwise acquire shares of Common
Stock of the Licensee but excluding options and rights granted to employees,
directors and consultants in their capacity as such).

 



 

*Confidential material redacted and filed separately with the Commission.

 

 7 

 

 

CONFIDENTIAL

 

1.40         “Spacer Patent Rights” means: (i) Patent Cooperation Treaty (PCT)
application no. PCT/US*; (ii) US patent application no. *; (iii) patents, patent
applications, continuation and divisional applications and foreign equivalents
that claim the same invention(s) and priority date as the foregoing; (iv)
continuation-in-part applications that repeat a substantial portion of any of
the foregoing applications; (v) Letters Patent or the equivalent issued on any
of the foregoing applications throughout the world; (vi) amendments, extensions,
renewals, reissues, and re-examinations of any of the foregoing; and (vii) any
claim in a patent or patent application licensed to Licensee by COH pursuant to
an applicable license agreement that claims (a) a COH CAR, and (b) the spacer,
hinge, or linker sequence(s) that is used to connect the extracellular
ligand-binding domain to transmembrane and intracellular-signaling domains of
such COH CAR covered by a Valid Claim of any of the foregoing (i)-(vii).
Notwithstanding the foregoing, “Spacer Patent Rights” shall only include any
continuation-in-part application to the extent that claims in such
continuation-in-part application are supported in the specification of the
parent application, unless otherwise mutually agreed to in writing by the
parties to this Agreement.

 

1.41         “Study Data” means all results, data, analyses, reports, and other
documentation relating to central memory enriched T cells lentivirally
transduced to express an *; and a * resulting from, or generated in the course
of or with respect to, the performance of the Protocol.

 

1.42         “Sublicensee” means any Affiliate of Licensee or Third Party which
enters into an agreement with Licensee involving the grant to such Affiliate or
Third Party of any rights under the license granted to Licensee pursuant to this
Agreement.

 

1.43         “Sublicense Revenues” means all consideration, in whatever form,
due from a Sublicensee in return for the grant of a sublicense of Licensee’s
rights hereunder, excluding consideration in the form of: (i) royalties received
by Licensee and calculated wholly as a function of sales of Licensed Products or
Licensed Services, (ii) payments or reimbursement for documented sponsored
research and/or development activities, valued at the actual direct cost of such
activities on a fully burdened basis (including reasonable margin for overhead),
(iii) payment or reimbursement of reasonable patent expenses actually incurred
or paid by Licensee and not otherwise reimbursed, or payment of patent expenses
required to by paid by Licensee hereunder, (iv) payments for the purchase of
equity in Licensee at the fair market value of such equity, and (v) payments
recognized as Net Sales under this Agreement for which a royalty is payable to
COH. By way of clarification, the principal amount of any loan or other
extension of credit provided to Licensee or an Affiliate of Licensee in
connection with the grant of a sublicense by Licensee that is other than an
arm’s-length credit relationship shall be deemed to constitute “Sublicense
Revenues.”

 

1.44         “Territory” means the entire world.

 

1.45         “Third Party” means a Person that is neither a Party to this
Agreement nor an Affiliate of a Party.

 

1.46         “Valid Claim” means a claim of a pending patent application or an
issued and unexpired patent included in, as applicable, the IL-13 Patent Rights
or the Spacer Patent Rights, in a particular jurisdiction, which claim has not,
in such jurisdiction been finally rejected or been declared invalid or cancelled
by the patent office or a court of competent jurisdiction in a decision that is
no longer subject to appeal as a matter of right.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 8 

 

 

CONFIDENTIAL

 

ARTICLE 2: DEVELOPMENT AND COMMERCIALIZATION EFFORTS

 

2.1           Development and Commercialization Responsibilities. Licensee shall
have the sole right and responsibility for, and control over, all development,
manufacturing and commercialization activities (including all regulatory
activities) with respect to Licensed Products and Licensed Services in the
Field.

 

2.2           Licensee Diligence. Licensee shall use Commercially Reasonable
Efforts to develop and commercialize Licensed Products and Licensed Services in
the Field, directly or through one or more Sublicensees. Without limiting the
foregoing, if Licensee, directly or through one or Sublicensees, fails to
accomplish any one of the “Diligence Milestones” set forth in this Section 2.2
by the date specified (each a “Deadline Date”) corresponding to such Diligence
Milestone, COH shall have the right, on notice to Licensee, to terminate this
Agreement.

 

“Deadline Date”   “Diligence Milestone”       1.  * (*) * from the Original
Effective Date   Licensee to receive not less than $* through any combination
of:  (i) Net Proceeds from the sale of any equity securities (or securities
convertible into or exercisable for equity securities) and (ii) unrestricted
grants or gifts.         2.  * (*) * from the Original Effective Date   Licensee
to * (with COH listed as principal institution for the clinical
trial).  Licensee may extend this Deadline Date for up to * (*) additional * (*)
month periods upon payment of $* to COH, for each * month  (*) period.      
3.  * (*) * from the Original Effective Date   Licensee to * (with COH listed as
principal institution for the clinical trial).  Licensee may extend this
Deadline Date for up to * (*) additional * (*) month periods upon payment of $*
to COH for each * month (*) period.  If, however, this Diligence Milestone is
not achieved after these * (*) extensions through no fault of Licensee, this
Diligence Milestone will be additionally extended for as long as the Research
Agreement is in effect.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 9 

 

 

CONFIDENTIAL

 

2.3           Governance. COH and Licensee shall each designate one individual
to serve as the main point of contact for communications related to development
and commercialization of Licensed Products and Licensed Services under this
Agreement (each a “Designated Representative”). The initial Designated
Representative of COH shall be George Megaw and the initial Designated
Representative of Licensee shall be Michael S. Weiss. Each Party may replace its
Designated Representative at any time upon prior notice to the other Party.
Licensee shall keep COH reasonably informed as to progress in the development
and commercialization of Licensed Products and Licensed Services. Without
limiting the foregoing, on or before January 15 and July 15 of each year during
the term of this Agreement, Licensee shall provide to COH a written report
setting forth, in reasonable detail, its activities and achievements with
respect to the development and commercialization of Licensed Products and
Licensed Services during the preceding six months (the “Semi-Annual Report”).
Each Semi-Annual Report shall also include the COH reference number, OTL 16-542.
The Designated Representatives shall meet in person twice each calendar year to
present and discuss the current Semi-Annual Report at such location and date as
mutually agreed. Each Party shall be responsible for all expenses incurred by
its Designated Representative in the participation in such annual meetings. A
copy of each Semi-Annual Report shall be provided, in addition to the persons
set forth in Section 14.7, to: The Office of Technology Licensing, email:
licensing@coh.org.

 

ARTICLE 3: LICENSE GRANTS

 

3.1           Grant of Rights.

 

3.1.1           Exclusive Patent License. COH hereby grants to Licensee an
exclusive royalty-bearing right and license under the IL-13 Patent Rights to
make, have made, use, offer for sale, sell and import Licensed Products and to
perform Licensed Services, in the Field, in the Territory; provided, however,
the foregoing license does not include any right or license under any patent
claim of the IL-13 Patent Rights that includes a limitation directed toward the
COH Spacer Technology. The Parties acknowledge and agree that Licensee is
granted rights to practice such COH Spacer Technology pursuant to the A&R Spacer
License.

 

3.1.2           Exclusive Study Data License. Subject to Section 8.2.4, COH
hereby grants to Licensee an exclusive right and license under the Study Data to
make, have made, use, offer for sale, sell and import Licensed Products and to
perform Licensed Services, in the Field, in the Territory.

 

3.1.3           The foregoing grant of rights shall be subject to: (i) the
retained rights of the U.S. Government in the IL-13 Patent Rights pursuant to 35
U.S.C. §§ 200-212 and applicable U.S. government regulations, (ii) the
royalty-free right of COH and its Affiliates to practice the IL-13 Patent Rights
and the Study Data for educational and research uses, (iii) the right of COH and
its Affiliates to publicly disclose research results including, to the extent
applicable, as specified in the Research Agreement, and (iv) the right of COH
and its Affiliates to allow other non-profit institutions to use the IL-13
Patent Rights and the Study Data for the same purposes as (ii) and (iii).

 

3.2           No Implied Licenses. Licensee acknowledges that the licenses
granted in this Agreement are limited to the scope expressly granted and that,
subject to the terms and conditions of this Agreement, all other rights under
all IL-13 Patent Rights, the Study Data, and other intellectual property rights
Controlled by COH are expressly reserved to COH.

 

 10 

 

 

CONFIDENTIAL

 

3.3           Sublicensing. Licensee shall have the right to sublicense its
rights hereunder without the consent of COH, effective on notice to COH. The
terms and conditions of each sublicense of Licensee’s rights hereunder shall be
consistent with this Agreement. A true and complete copy of each sublicense of
Licensee’s rights hereunder, as well as any amendment thereto, shall be
delivered to COH promptly following the effective date of each such sublicense
or amendment.

 

3.4           Effect of Termination on Sublicenses.

 

(a)          In the event that this Agreement terminates at any time for any
reason, each sublicense validly granted hereunder which is in good standing as
of the effective date of such termination shall continue in effect as a direct
license between COH (as licensor) and Sublicensee (as licensee), provided that:
(i) such sublicense, as determined by COH in its reasonable and good faith
discretion, contains or imposes on COH no material obligation or liability
additional to those set forth in this Agreement, (ii) the Sublicensee delivers
to COH, within thirty (30) days of the effective date of the termination of this
Agreement, written acknowledgement that all payment and other obligations
previously payable to Licensee under such sublicense shall thereafter be payable
and due, and be paid directly to COH, and (iii) such Sublicensee (including its
employees and contractors) is not at such time debarred or excluded or otherwise
ineligible for participation in federally funded programs. All other sublicenses
in existence as of the effective date of the termination of this Agreement which
fail to satisfy the foregoing conditions shall, upon such termination,
terminate.

 

(b)          Further and in addition to the requirements of Section 3.4(a),
above, the conversion of a sublicense into a direct license between COH (as
licensor) and Sublicensee (as licensee) upon termination of this Agreement shall
require that either [A] or [B] (but not both), below, be satisfied:

 

[A]        On the effective date of the termination of this Agreement:

 

(i)          the Sublicensee is not a party to a proceeding in bankruptcy or
insolvency filed by or against such Sublicensee, has not made a general
assignment for the benefit of its creditors, and is not in litigation with COH
or any Affiliate of COH, and

 

(ii)         (1) the effective royalty rate payable on Sublicensee’s Net Sales
of Licensed Products and Licensed Services, (2) the aggregate of other non-
sale/royalty-based consideration due from Sublicensee, and (3) the other
material terms and conditions of the sublicense are materially no less favorable
to COH than the corresponding terms (excluding the stock grant due pursuant to
Section 4.3, below) of this Agreement, or

 

[B]         the terms and conditions of the sublicense had been approved by COH
prior to its having been entered into by Licensee and the Sublicensee, such
approval having been considered by COH expeditiously and not conditioned on the
payment by Licensee of any additional consideration.

 

 11 

 

 

CONFIDENTIAL

 

3.5           Documentation of Licensed Services. Licensee and its Sublicensees
shall provide Licensed Services only pursuant to one or more written agreements
which set forth, in reasonable detail, all consideration due to Licensee for the
provision of such services. Licensee shall provide a true and complete copy of
each such agreement to COH promptly following the effective date of such
agreement.

 

ARTICLE 4: PAYMENTS

 

4.1           Up-Front Payment. The Parties acknowledge and agree that the
non-refundable license fee of $* payable by Licensee within thirty (30) days
after the Original Effective Date pursuant to the Original Agreement has been
paid by Licensee as of the A&R Effective Date.

 

4.2           License Maintenance Fee. On or before the tenth Business Day after
the end of each License Year (excluding the first License Year ending December
31, 2015), Licensee shall pay to COH a non-refundable license maintenance fee of
$*. The license maintenance fee paid in a given License Year shall be applied as
credit against royalties otherwise due to COH pursuant to Section 4.8, below,
during the License Year in which payment was made but may not be carried over
and applied as credit against royalties due in subsequent years.

 

4.3           Stock Grant.

 

(a)          Concurrently with the execution of the Original Agreement, Licensee
issued to COH stock certificates evidencing 333,333 validly issued, fully-paid,
non-assessable shares of Class A Common Stock. At the closing of each Qualified
Financing that occurs prior to the achievement of the Qualified Financing
Protection Ceiling, Licensee will issue to COH and such reasonable number of
designees as COH may specify (provided that each such designee has: (i)
demonstrated to the reasonable satisfaction of Licensee that it is an
“accredited investor” as such term is defined in Regulation D promulgated under
the Securities Act of 1933 (the “Act”), (ii) represented to Licensee that it is
acquiring the shares for investment purposes only, and (iii) acknowledged that
the shares to be received are restricted securities under the Act (COH and its
designees collectively, the “COH Stockholders”), stock certificates evidencing a
number of shares of validly issued, fully-paid, non-assessable shares of Class A
Common Stock that is determined such that upon the completion of such issuance,
COH and its designees will hold 10% of the total number of shares of Qualifying
Stock, calculated as of immediately after the closing of such Qualified
Financing (the “Measurement Date”). Promptly after the applicable Measurement
Date, Licensee will deliver to the COH Stockholders (i) certificates
representing the shares of Class A Common Stock to be issued in accordance with
the foregoing, and (ii) a certificate, executed on behalf of Licensee by an
executive officer of Licensee, showing Licensee’s calculation of the number of
shares of Qualifying Stock as of the Measurement Date, the sales price of each
share of capital stock issued in the Qualified Financings, and the gross
proceeds and Net Proceeds of the Qualified Financings and Licensee’s calculation
of the shares of Class A Common Stock to be issued to the COH Stockholders. Such
shares of Class A Common Stock will be issued in consideration for the benefits
provided to Licensee under the Agreement and no additional consideration shall
be payable for such shares of Class A Common Stock.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 12 

 

 

CONFIDENTIAL

 

(c)          COH and the other COH Stockholders acknowledge and agree that the
COH Shares will be restricted securities and will not be registered with the
Securities and Exchange Commission or qualified with any state securities
authority and that, accordingly, the COH Shares may not be distributed, sold or
otherwise transferred except pursuant to an effective registration statement
under the Act or pursuant to an available exemption from the registration
requirements of the Act.

 

4.4           First Public Offering Fee. At the closing of the first Qualified
Public Offering of stock of Licensee, Licensee shall pay COH a one-time
non-refundable fee of $*.

 

4.5           Sale of Business. Upon any Change in Control of Licensee, Licensee
shall pay COH a non-refundable fee of $*.

 

4.6           [Reserved]

 

4.7           Milestone Payments. Within thirty (30) days after the occurrence
of each “Milestone Event” set forth below, Licensee shall pay COH or its
designee the amount indicated below:

 

Milestone Event  Amount Due  #1.  Upon *.  $*  #2.  Upon *.  $*  #3.  Upon the
*.  $*  #4.  Upon the *.  $*  #5.  Upon *.  $*  #6.  Upon *.  $*  #7.  Upon *. 
$*  #8.  Upon *.  $* 

 

In the event that any *, then Licensee shall also pay the amount due for
occurrence of Milestone Event #5 upon receiving such * (e.g., if *, Licensor
shall pay COH $*). The Parties agree that in the event that a *, then Licensee
shall simultaneously pay the amounts due for occurrence of Milestone Event #1
and Milestone Event #2 (e.g., if a *, Licensor shall pay COH $*). For clarity,
each payment above shall be made only once, regardless of the number of Licensed
Products or Licensed Services achieving each Development Milestone Event.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 13 

 

 

CONFIDENTIAL

 

4.8           Royalties.

 

(a)          Subject to Subsection (c) and Section 4.9 below, Licensee shall pay
to COH or its designee royalties in an amount equal to (i) * percent of Net
Sales of Licensed Products up to and including $*; (ii) * percent of Net Sales
of Licensed Products greater than $* up to and including $*; and (iii) * percent
of Net Sales of Licensed Products that exceed $*. Royalties shall be paid on a
Licensed Product-by-Licensed Product and country-by-country basis until the
expiration in each country of the last to expire of the Valid Claims under the
IL-13 Patent Rights in such country Covering Licensed Product.

 

(b)          Subject to Subsection (c) and Section 4.9 below, Licensee shall pay
to COH or its designee royalties in an amount equal to (i) * percent of Net
Sales of Licensed Services up to and including $*; (ii) * percent of Net Sales
of Licensed Services greater than $* up to and including $*; and (iii) * percent
of Net Sales of Licensed Services that exceed $*. Royalties shall be paid on a
Licensed Service-by-Licensed Service and country-by-country basis until the
expiration in each country of the last to expire of the Valid Claims under the
IL-13 Patent Rights in such country Covering Licensed Service.

 

(c) Beginning in the calendar year of Marketing Approval in any jurisdiction of
the first Licensed Product or Licensed Service by Licensee or Sublicensees and
if the total earned royalties paid by Licensee under Sections 4.8(a) and (b) in
any such year cumulatively amounts to less than $* for that calendar year
(“Minimum Annual Royalty”), Licensee shall pay to COH on or before February 28
following the last quarter of such year the difference between the $* minimum
royalty noted above and the total earned royalty paid by Licensee for such year
under Sections 4.8(a) and (b), provided, however, that for the first year of
commercial sales of the first Licensed Product or Licensed Services, the amount
of minimum annual royalty payable shall be pro-rated for the number of months
remaining in that calendar year.

 

4.9           Royalty Offsets.

 

4.9.1           Third Parties. If, in Licensee’s reasonable business judgment it
is necessary to pay to a Third Party other than a Sublicensee consideration
(whether in the form of a royalty or otherwise) for the right to make, have
made, use, sell, offer for sale or import a Licensed Product or Licensed Service
in a given jurisdiction, and if the aggregate royalty rates of any and all
royalties payable to such Third Party licensors when combined with the royalty
rate payable to COH exceeds * percent in the case of Net Sales of Licensed
Products or Licensed Services, then Licensee shall have the right with respect
to any period for which royalties are due (i.e., a calendar quarter or calendar
year) to set off * percent of the aggregate royalties otherwise payable with
respect to such period and such jurisdiction to such Third Party licensors
against royalties that would otherwise be due to COH hereunder with respect to
such period and jurisdiction; provided, however, that each Third Party licensor
agrees to be stacked proportionally; and provided further, however, that under
no circumstances shall the royalty offsets permitted in this Section 4.9.1
result in the reduction of the effective adjusted royalty rate and the royalty
amount otherwise due to COH in any period for which payment is due and in any
jurisdiction pursuant to Section 4.8, above, by more than * percent (e.g.,
minimum effective adjusted royalty rate for Licensed Product or Licensed
Services sales up to $* shall be * percent).

 

 



*Confidential material redacted and filed separately with the Commission.

 

 14 

 

 

CONFIDENTIAL

 

4.9.2           A&R Spacer License. In the event that royalties are due to COH
by Licensee pursuant to Section 4.7(b) of the A&R Spacer License, then Licensee
may set off such royalties payable to COH against the royalties payable to COH
by Licensee pursuant to Section 4.8 of this Agreement.

 

4.10         Sublicense Revenues. Licensee shall pay to COH a percentage of all
Sublicense Revenues within thirty (30) days after payment is received from the
relevant Sublicensee, determined as follows:

 

(a)          * percent of Sublicense Revenues if the Sublicense is granted prior
to the *,

 

(b)          * percent of all Sublicense Revenues if the Sublicense is granted
prior to the *,

 

(c)          * percent of all Sublicense Revenues if the Sublicense is granted
prior to the *, and

 

(d)          * percent of all Sublicense Revenues if the Sublicense is granted
after *.

 

If Sublicense Revenues are not in cash or cash equivalents, the percentage share
payable to COH pursuant to this Section 4.10 shall be due, in COH’s sole
discretion, either in kind or in its cash equivalent.

 

4.11         Timing of Royalty Payments. Royalty payments due under Section 4.8,
above, shall be paid annually within sixty (60) days following the end of each
License Year until the first License Year in which aggregate Net Sales reach $*.
Thereafter, all royalty payments due under Section 4.8 shall be paid in
quarterly installments, within sixty (60) days following the end of each
calendar quarter.

 

4.12         No Deductions from Payments. Licensee is solely responsible for
payment of any fee, royalty or other payment due to any Third Party not a
Sublicensee in connection with the research, development, manufacture,
distribution, use, sale, import or export of a Licensed Product or Licensed
Service and, except as set forth in Section 4.9.1, above, Licensee shall not
have the right to set off any amounts paid to such a Third Party, including fee,
royalty or other payment, against any amount payable to COH hereunder.

 

4.13         Single Royalty. Only a single royalty payment shall be due and
payable on Net Sales of a Licensed Product or performance of a Licensed Service,
regardless if such Licensed Product or Licensed Service is Covered by more than
one Valid Claim under the IL-13 Patent Rights.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 15 

 

 

 

CONFIDENTIAL

 

ARTICLE 5: REPORTS, AUDITS AND FINANCIAL TERMS

 

5.1           Royalty Reports. Within sixty (60) days after the end of each
calendar quarter in which a royalty payment under Article 4 is required to be
made, Licensee shall send to COH a report of Net Sales of the Licensed Products
and Licensed Services for which a royalty is due, which report sets forth for
such calendar quarter the following information, on a Licensed
Product-by-Licensed Product, Licensed Service-by-Licensed Service and
country-by-country basis: (i) total Net Sales, (ii) total gross sales of
Licensed Products and Licensed Services, (iii) the quantity of each Licensed
Products sold and Licensed Services performed, (iv) the exchange rate used to
convert Net Sales from the currency in which they are earned to United States
dollars; and (v) the total royalty payments due. All royalty reports shall also
include the COH reference number, OTL 16-542. A copy of each royalty report
shall be provided, in addition to the persons set forth in Section 14.7, to: The
Office of Technology Licensing, email: otl-royalties@coh.org.

 

5.2           Additional Financial Terms.

 

5.2.1           Currency. All payments to be made under this Agreement shall be
made in United States dollars, unless expressly specified to the contrary
herein. Net Sales outside of the United States shall be first determined in the
currency in which they are earned and shall then be converted into an amount in
United States dollars. All currency conversions shall use the conversion rate
reported by Reuters, Ltd. on the last Business Day of the calendar quarter for
which such payment is being determined.

 

5.2.2           Payment Method. Amounts due under this Agreement shall be paid
in immediately available funds, by means of wire transfer to an account
identified by COH.

 

5.2.3           Withholding of Taxes. Licensee may withhold from payments due to
COH amounts for payment of any withholding tax that is required by law to be
paid to any taxing authority with respect to such payments. Licensee shall
provide to COH all relevant documents and correspondence, and shall also provide
to COH any other cooperation or assistance on a reasonable basis as may be
necessary to enable COH to claim exemption from such withholding taxes and to
receive a full refund of such withholding tax or claim a foreign tax credit.
Licensee shall give COH proper evidence from time to time as to the payment of
such tax. The Parties shall cooperate with each other in seeking deductions
under federal and state tax laws and any double taxation or other similar treaty
or agreement from time to time in force.

 

5.2.4           Late Payments. Any amounts not paid on or before the date due
under this Agreement are subject to interest from the date due through and
including the date upon which payment is received. Interest is calculated, over
the period between the date due and the date paid, at a rate equal to *
percentage point (*%) over the “bank prime loan” rate, as such rate is published
in the U.S. Federal Reserve Bulletin H.15 or successor thereto on the last
Business Day of the applicable calendar quarter prior to the date on which such
payment is due.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 16 

 

 

CONFIDENTIAL

 

5.2.5           Blocked Currency. If, at any time, legal restrictions prevent
the prompt remittance of part or all royalties with respect to any country where
a Licensed Product is sold or Licensed Service provided, payment shall be made
through such lawful means or methods as Licensee may determine. When in any
country, the law or regulations prohibit both the transmittal and deposit of
royalties or other payments, Licensee shall continue to report all such amounts,
but may suspend payment for as long as such prohibition is in effect. As soon as
such prohibition ceases to be in effect, all amounts that would have been
obligated to be transmitted or deposited but for the prohibition, together with
accrued interested thereon, shall promptly be transmitted to COH.

 

5.3           Accounts and Audit.

 

5.3.1           Records. Licensee shall keep, and shall require that each
Sublicensee keep, full, true and accurate books of account containing the
particulars of its Net Sales and the calculation of royalties. Licensee and its
Sublicensees shall each keep such books of account and the supporting data and
other records at its principal place of business. Such books and records must be
maintained available for examination in accordance with this Section 5.3.1 for
five calendar years after the end of the calendar year to which they pertain,
and otherwise as reasonably required to comply with GAAP.

 

5.3.2           Appointment of Auditor. COH may appoint an internationally-
recognized independent accounting firm reasonably acceptable to Licensee to
inspect the relevant books of account of Licensee and its Sublicensees to verify
any reports or statements provided, or amounts paid or invoiced (as
appropriate), by Licensee or its Sublicensees.

 

5.3.3           Procedures for Audit. COH may exercise its right to have
Licensee’s and its Sublicensees’ relevant records examined only during the five
year period during which Licensee is required to maintain records, no more than
once in any consecutive four calendar quarters. Licensee and its Sublicensees
are required to make records available for inspection only during regular
business hours, only at such place or places where such records are customarily
kept, and only upon receipt of at least 15 days advance notice from COH.

 

5.3.4           Audit Report. The independent accountant will be instructed to
provide to COH an audit report containing only its conclusions and methodology
regarding the audit, and specifying whether the amounts paid were correct and,
if incorrect, the amount of any underpayment or overpayment.

 

5.3.5           Underpayment and Overpayment. After review of the auditor’s
report: (i) if there is an uncontested underpayment by Licensee for all of the
periods covered by such auditor’s report, then Licensee shall pay to COH the
full amount of that uncontested underpayment, and (ii) if there is an
uncontested overpayment for such periods, then COH shall provide to Licensee a
credit against future payments (such credit equal to the full amount of that
overpayment), or, if Licensee is not obligated to make any future payments, then
COH shall pay to Licensee the full amount of that overpayment. Contested amounts
are subject to dispute resolution under Article 12. If the total amount of any
such underpayment (as agreed to by Licensee or as determined under Article 12)
exceeds * percent of the amount previously paid by Licensee for the period
subject to audit, then Licensee shall pay the reasonable costs for the audit.
Otherwise, all costs of the audit shall be paid by COH.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 17 

 

 

CONFIDENTIAL

 

ARTICLE 6: LICENSEE COVENANTS

 

6.1           Licensee covenants and agrees that:

 

(a)          During the period commencing on the Original Effective Date and
ending on the third (3rd) anniversary of the Original Effective Date, both Dr.
Lindsay A. Rosenwald and Michael S. Weiss will hold senior management positions
of Licensee; provided, that, in the event of a Change of Control of Licensee,
subsequent to such Change of Control, in the event that either Dr. Lindsay A.
Rosenwald or Michael S. Weiss no longer holds a senior management position of
Licensee both individuals must remain materially involved with the oversight and
management of the development of Licensed Products during such period; provided
further that in the event of the death of either of Dr. Rosenwald or Mr. Weiss,
Licensee will be excused from observing this Section 6.1(a) with regard to the
decedent;

 

(b)          the Charter provides, and any amendment thereto will provide, the
holders of Class A Shares with the right to nominate one individual to the board
of directors of Licensee for a period of ten years after the formation of
Licensee;

 

(c)          in conducting activities contemplated under this Agreement, it
shall comply in all material respects with all applicable laws and regulations
including, without limitation, those related to the manufacture, use, labeling
importation and marketing of Licensed Products and Licensed Services;

 

(d)          Licensee had obtained and after the date hereof will obtain all
authorizations necessary for the issuance of the COH Shares and the Common Stock
issuable to COH upon conversion of the COH Shares issuable pursuant to this
Agreement and/or the Charter prior to the issuance of such COH Shares and in any
event prior to the issuance of any Qualifying Stock or the consummation of a
Change of Control and covenants that all such shares issued on or prior to the
date hereof are, and those issued after the date hereof will be, validly issued,
fully paid and non-assignable and free of restrictions on transfer, other than
restrictions on transfer under state and federal securities laws; and

 

(e)          without limiting the foregoing and notwithstanding any other
provision in this Agreement, Licensee acknowledges and agrees that it is an
exclusive Licensee under this Agreement and agrees (i) to be subject to all laws
and other obligations applicable to the CIRM Grant as they apply to an exclusive
Licensee, including diligence, reporting, access and pricing requirements, and
(ii) to assist COH as necessary to ensure COH remains in compliance with any
laws and other obligations applicable to the CIRM Grant.

 

 18 

 

 

CONFIDENTIAL

 

ARTICLE 7: INTELLECTUAL PROPERTY; PATENT PROSECUTION, MAINTENANCE AND
ENFORCEMENT.

 

7.1           Patent Prosecution, Maintenance and Enforcement.

 

(a)          COH shall be responsible for the preparation, filing, prosecution,
and maintenance of all IL-13 Patent Rights, using counsel of its choice. COH
will timely provide Licensee with copies of all relevant documentation relating
to such prosecution and Licensee shall keep such information confidential. In
addition, COH shall instruct the patent counsel prosecuting IL-13 Patent Rights
to (i) copy Licensee on patent prosecution documents that are received from or
filed with the United States Patent and Trademark Office and foreign equivalent,
as applicable; (ii) if requested by Licensee, provide Licensee with copies of
draft submissions to the USPTO prior to filing; and (iii) give reasonable
consideration to the comments and requests of Licensee or its patent counsel,
provided that (a) COH reserves the sole right to make all final decisions with
respect to the preparation, filing, prosecution and maintenance of such patent
applications and patents; and (b) the patent counsel remains counsel to COH (and
shall not jointly represent Licensee unless requested by Licensee and approved
by COH, and an appropriate engagement letter and conflict waiver are in effect).
All patents and patent applications in IL-13 Patent Rights, to the extent
assignable in whole or in part to COH, shall be assigned to COH.

 

(b)          COH will not unreasonably refuse to amend any patent application in
IL-13 Patent Rights to include claims reasonably requested by Licensee to
protect the products contemplated to be sold by Licensee under this Agreement.
If Licensee informs COH of other countries or jurisdictions in which it wishes
to obtain patent protection with respect to the IL-13 Patent Rights, COH shall
prepare, file, prosecute and maintain patent applications in such counties and
any patents resulting therefrom (and, for the avoidance of doubt, such patent
applications and patents shall be deemed included in the IL-13 Patent Rights).
On a country by country and patent by patent basis, Licensee may elect to
surrender any patent or patent application in IL-13 Patent Rights in any country
upon sixty (60) days advance written notice to COH. Such notice shall relieve
Licensee from the obligation to pay for future patent costs but shall not
relieve Licensee from responsibility to pay patent costs incurred prior to the
expiration of the sixty (60) day notice period. Such U.S. or foreign patent
application or patent shall thereupon cease to be a IL-13 Patent Right
hereunder, Licensee shall have no further rights therein and COH shall be free
to license its rights to that particular U.S. or foreign patent application or
patent to any other party on any terms.

 

(c)          Each Party shall promptly provide written notice to the other in
the event it becomes aware of any actual or probable infringement of any of the
IL-13 Patent Rights in or relevant to the Field or of any Third Party claim
regarding the enforceability or validity of any IL-13 Patent Rights
(“Infringement Notice”). Licensee shall, in cooperation with COH, use reasonable
efforts to terminate infringement without litigation.

 

(d)          If infringing activity has not been abated within ninety (90) days
following the date the Infringement Notice takes effect, then Licensee may,
following consultation with COH, in its sole discretion and at its sole expense,
take action against any alleged infringer or in defense of such any claim,
provided, that Licensee has exclusive rights under this Agreement. Any recovery
obtained by Licensee as the result of legal proceedings initiated and paid for
by Licensee pursuant to this subsection (d), after deduction of Licensee’s
reasonable out-of-pocket expenses incurred in securing such recovery, shall be
deemed to be Net Sales of Licensed Products and/or Licensed Services in the
calendar quarter in which such recovery was received and royalties shall be due
and payable thereon accordingly.

 

 19 

 

 

CONFIDENTIAL

 

(e)          If COH is involuntarily joined in a suit initiated by Licensee,
then the Licensee will pay any costs incurred by COH arising out of such suit,
including but not limited to, reasonable legal fees of counsel that COH selects
and retains to represent it in the suit.

 

(f)          In the event that Licensee declines either to cause such
infringement to cease (e.g., by settlement or injunction) or to initiate and
thereafter diligently maintain legal proceedings against the infringer other
than as part of a mutually agreed upon bona fide strategy, developed with the
guidance of outside patent counsel, to preserve the IL-13 Patent Rights, COH
may, in its sole discretion and at its sole expense, take action against such
alleged infringer or in defense of any such Third Party claim. Any recovery
obtained by COH as the result of any such legal proceedings shall be for the
benefit of COH only.

 

7.2           Trademarks. Licensee shall be responsible for the selection,
registration, maintenance, and defense of all trademarks for use in connection
with the sale or marketing of Licensed Products and Licensed Services in the
Field in the Territory (the “Marks”), as well as all expenses associated
therewith. All uses of the Marks by Licensee or a Sublicensee shall comply in
all material respects with all applicable laws and regulations (including those
laws and regulations particularly applying to the proper use and designation of
trademarks in the applicable countries). Licensee shall not, without COH’s prior
written consent, use any trademarks or house marks of COH (including the COH
corporate name), or marks confusingly similar thereto, in connection with
Licensee commercialization of Licensed Products or Licensed Services under this
Agreement in any promotional materials or applications or in any manner implying
an endorsement by COH of Licensee or the Licensed Products or Licensed Services.
Licensee shall own all Marks.

 

7.3           Challenge to the IL-13 Patent Rights by Licensee.

 

(a)          COH may terminate this Agreement and, notwithstanding Section 3.3,
above, all Sublicenses issued hereunder, upon written notice to Licensee in the
event that Licensee or any of its Affiliates or Sublicensees directly or
indirectly asserts a Patent Challenge. “Patent Challenge” means any challenge in
a legal or administrative proceeding to the patentability, validity or
enforceability of any of the IL-13 Patent Rights (or any claim thereof),
including by: (a) filing or pursuing a declaratory judgment action in which any
of the IL-13 Patent Rights is alleged to be invalid or unenforceable; (b) citing
prior art against any of the IL-13 Patent Rights, filing a request for or
pursuing a re-examination of any of the IL-13 Patent Rights (other than with
COH’s written agreement), or becoming a party to or pursuing an interference; or
(c) filing or pursuing any re-examination, opposition, cancellation, nullity or
other like proceedings against any of the IL-13 Patent Rights; but excluding any
challenge raised as a defense against a claim, action or proceeding asserted by
COH against Licensee, its Affiliates or Sublicensees. In lieu of exercising its
rights to terminate under this Section 7.3(a) COH may elect upon written notice
to increase the payments due under all of Section 4 by * percent (*%), which
election will be effective retroactively to the date of the commencement of the
Patent Challenge. Licensee acknowledges and agrees that this Section 7.3(a) is
reasonable, valid and necessary for the adequate protection of COH’s interest in
and to the IL-13 Patent Rights, and that would not have granted to Licensee the
licenses under those IL-13 Patent Rights, without this Section 7.3(a).

 

 



*Confidential material redacted and filed separately with the Commission.

 

 20 

 

 

CONFIDENTIAL

 

(b)          Payment of COH Patent Expenses. The Parties acknowledge that, prior
to the Original Effective Date, COH provided to Licensee documentation of
historic expenses incurred by COH with respect to the drafting, prosecution and
maintenance of the IL-13 Patent Rights. In consideration of such historic
expenditures by COH, the Parties acknowledge and agree that Licensee has
reimbursed COH for such expenses within thirty (30) days of the Original
Effective Date.

 

(c)          After the Original Effective Date, COH shall provide to Licensee an
annual invoice and reasonably detailed documentation with respect to COH’s
out-of-pocket expenses incurred with respect to such prosecution and maintenance
for the previous year. Licensee shall reimburse COH for * percent of such
expenses within thirty (30) days after receipt of such invoice and
documentation.

 

7.4           Marking. Licensee and its Sublicensees shall mark all Licensed
Products and all materials related to Licensed Services in such a matter as to
conform with the patent laws of the country to which such Licensed Products are
shipped or in which such products are sold and such Licensed Services performed.

 

ARTICLE 8: TERM AND TERMINATION

 

8.1           Term and Expiration of Term. The term of this Agreement (the
“Term”) shall commence on the A&R Effective Date and, notwithstanding any other
provision of this Agreement, unless sooner terminated by mutual agreement or
pursuant to any other provision of this Agreement, this Agreement shall expire
on a country-by-country basis and on a IL-13 Patent Right-by- IL-13 Patent Right
basis on the later to occur of: (a) the expiration of the last to expire of any
of the IL-13 Patent Rights in such country (or if no patent issues, until the
last patent application in IL-13 Patent Rights is abandoned), and (b) the date
on which the last of the remaining obligations under this Agreement between the
Parties with respect to the payment of milestones or royalties with respect to
Licensed Products and Licensed Services have been satisfied (such expiry of the
Term hereinafter referred to as “Expiration”).

 

8.2           Termination.

 

8.2.1           Material Breach. Either Party may terminate this Agreement prior
to its Expiration for any material breach by the other Party, provided, that,
the Party seeking to terminate shall have first given the breaching Party notice
of such material breach with reasonable particulars of the material breach, and
the Party receiving the notice of the material breach shall have failed to cure
that material breach within thirty (30) days after the date of receipt of such
notice.

 

8.2.2           Bankruptcy. COH shall have the right to terminate this Agreement
prior to its Expiration upon notice to Licensee, in the event that: (i) Licensee
seeks protection of any bankruptcy or insolvency law other than with the prior
consent of City of Hope, or (ii) a proceeding in bankruptcy or insolvency is
filed by or against Licensee and not withdrawn, removed or vacated within 120
days of such filing, or there is adjudication by a court of competent
jurisdiction that Licensee is bankrupt or insolvent.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 21 

 

 

CONFIDENTIAL

 

8.2.3           Termination at Will by Licensee. Licensee shall have the right
to terminate this Agreement prior to its Expiration upon notice to COH without
cause, effective no fewer than 90 days following the date of such notice.

 

8.2.4           Breach-Based Termination of CTA. Licensee and COH hereby
acknowledge and agree that in the event that COH terminates the CTA pursuant to
Section 11(a) or Section 4(b) of the CTA, Licensee’s rights to the CTA
Inventions and the Study Data under this Agreement shall automatically terminate
as of the effective date of termination of the CTA; provided, that in the event
of any such termination of the CTA by COH, Licensee shall provide written notice
to COH within thirty (30) days of such termination.

 

8.3           Effect of Termination.

 

8.3.1           Upon any termination of this Agreement pursuant to Section 8.2
(but for clarity, not in the case of its Expiration), all rights and licenses
granted to Licensee under Article 4, if any, shall immediately terminate on and
as of the effective date of termination as provided in Section 8.2, except that
Licensee shall have the right to continue to sell Licensed Products manufactured
prior to the effective date of such termination until the sooner of: (i) ninety
(90) days after the effective date of termination, or (ii) the exhaustion of
Licensee’s inventory of Licensed Products.

 

8.3.2           Upon termination of this Agreement pursuant to Section 8.2 (but
for clarity, not in the case of its Expiration):

 

   (a)          Each Party shall promptly return to the other Party all relevant
records and materials in its possession or control containing or comprising the
other Party’s Confidential Information and to which the Party does not retain
rights hereunder.

 

   (b)          Licensee shall discontinue making any representation regarding
its status as a licensee of COH for Licensed Products and Licensed Services.
Subject to Section 8.3.1, above, Licensee shall cease conducting any activities
with respect to the marketing, promotion, sale or distribution of Licensed
Products and Licensed Services.

 

8.3.3           Termination of this Agreement through any means and for any
reason pursuant to Section 8.2 (but for clarity, not in the case of its
Expiration), shall not relieve the Parties of any obligation accruing prior
thereto, including the payment of all sums due and payable, and shall be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

 

8.4           Effect of Expiration. In the event of Expiration of this Agreement
for a particular Licensed Product (or Licensed Service) in a particular country
pursuant to Section 8.1, the rightsand licenses granted to Licensee under this
Agreement with respect to the Study Data in such country shall become
nonexclusive, perpetual, irrevocable, and royalty-free.

 

 22 

 

 

CONFIDENTIAL

 

8.5           Survival. Sections 4.11, 5.1, 5.2, 5.3, 7.4, 8.3, 8.4, 8.5,
Article 10, Article 11, Article 12, Sections 14.2, 14.4, 14.7, and 14.10 shall
survive termination of this Agreement for any reason pursuant to Section 8.2 and
Expiration pursuant to Section 8.1.

 

ARTICLE 9: REPRESENTATIONS AND WARRANTIES

 

9.1           Mutual Representations and Warranties. COH and Licensee each
represents and warrants as follows:

 

9.1.1           It has the right and authority to enter into this Agreement and
all action required to be taken on its behalf, its officers, directors, partners
and stockholders necessary for the authorization, execution, and delivery of
this Agreement and, the performance of all of its obligations hereunder, and
this Agreement, when executed and delivered, will constitute valid and legally
binding obligations of such Party, enforceable in accordance with its terms,
subject to: (i) laws limiting the availability of specific performance,
injunctive relief, and other equitable remedies; and (ii) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect generally relating to or affecting creditors’
rights generally;

 

9.1.2           Entry into this Agreement will not constitute a breach of any
other agreement to which it is party;

 

9.1.3           It has read this Agreement, with assistance from its counsel of
choice. It understands all of this Agreement’s terms. It has been given a
reasonable amount of time to consider the contents of this Agreement before each
Party executed it. It agrees that it is executing this Agreement voluntarily
with full knowledge of this Agreement’s legal significance; and

 

9.1.4           It has made such investigation of all matters pertaining to this
Agreement that it deems necessary, and does not rely on any statement, promise,
or representation, whether oral or written, with respect to such matters other
than those expressly set forth herein. It agrees that it is not relying in any
manner on any statement, promise, representation or understanding, whether oral,
written or implied, made by any Party, not specifically set forth in this
Agreement. It acknowledges that, after execution of this Agreement, it may
discover facts different from or in addition to those which it now knows or
believes to be true. Nevertheless, it agrees that this Agreement shall be and
remain in full force and effect in all respects, notwithstanding such different
or additional facts.

 

9.2           Representations and Warranties of COH. COH represents and warrants
that, as of the Original Effective Date, to the actual knowledge of the
Investigator (as defined in the Research Agreement) and the Director of its
Office of Technology Transfer without independent inquiry, COH has the full
power and authority to grant the rights, licenses and privileges granted herein.

 

 23 

 

 

CONFIDENTIAL

 

9.3           Representations and Warranties of Licensee. Licensee represents
and warrants as of the Original Effective Date (except as specifically provided
below) and as of the A&R Effective Date (except as specifically provided below):

 

9.3.1           all authorizations necessary for the issuance of the COH Shares
and the Common Stock issuable to COH upon conversion of the COH Shares have been
obtained;

 

9.3.2           no consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
federal, state, or local governmental authority on the part of Licensee was
required in connection with the offer, sale, or issuance of the COH Shares (and
the Common Stock issuable upon conversion of the COH Shares) or the consummation
of any other transaction contemplated hereby, except for the following: (i) the
filing of a notice of exemption pursuant to Section 25102(f) of the California
Corporate Securities Law of 1968, as amended, which was filed by Licensee
promptly following the Original Effective Date and promptly following any
Measurement Date; and (ii) the compliance with other applicable state securities
laws, which compliance has occurred or will occur within the appropriate time
periods therefor. The offer, sale, and issuance of the COH Shares are exempt
from the registration requirements of Section 5 of the Act, and from the
qualification requirements of Section 25110 of the California Securities Law,
and neither Licensee, nor any authorized agent acting on its behalf has taken or
will take any action hereafter that results in the loss of such exemptions;

 

9.3.3           The sale of the COH Shares was not, and the subsequent
conversion of the COH Shares into Common Stock will not be, subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with;

 

9.3.4           The COH Shares, when issued, sold and delivered in accordance
with the terms of the Original Agreement or this Agreement for the consideration
expressed therein, were and will be duly and validly issued, fully paid and
nonassessable and free of restrictions on transfer, other than restrictions on
transfer under applicable state and federal securities laws. The Common Stock
issuable upon conversion of the COH Shares has been duly and validly reserved
for issuance and, upon issuance in accordance with the terms of the Charter,
will be duly and validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws.

 

9.3.5           As of the A&R Effective Date, the authorized capital stock of
Licensee consists of (i) 50,000,000 shares of Common Stock (24,209,0251 of which
shall be issued and outstanding after giving effect to the issuances
contemplated hereunder); of which 1,000,000 shares were designated as Class A
Common Stock (1,000,000 of which are issued and outstanding (taking into account
the issuance of the COH Shares of Class A Common Stock pursuant to the Original
Agreement)), and (ii) 2,000,000 shares of preferred stock, 250,000 of which are
designated as Series A Preferred Stock (250,000 of which are issued and
outstanding). As of the A&R Effective Date there are outstanding warrants
exercisable for 4,239,396 shares of Common Stock at an exercise price of $8.50
per share and 138,462 shares of Common Stock at an exercise price of $0.0001. As
of the A&R Effective Date, Licensee has also reserved but has not issued an
aggregate of 2,000,000 shares of Common Stock for issuance to employees,
directors and consultants pursuant to Licensee’s equity incentive compensation
plans. As of the A&R Effective Date, all issued and outstanding shares were duly
authorized and validly issued and were fully paid and nonassessable. Other than
as provided in this Section 9.3.5 or pursuant to litigation as described in the
Company’s filings with the Securities and Exchange Commission prior to the date
hereof, there are no other outstanding rights, options, warrants, preemptive
rights, rights of first refusal, or similar rights for the purchase or
acquisition from Licensee of any securities of Licensee nor any commitments to
issue or execute any such rights, options, warrants, preemptive rights or rights
of first refusal. The respective rights, preferences, privileges, and
restrictions of the Common Stock, including the Class A Common Stock and the
preferred stock, are solely as stated in the Charter. As of the Original
Effective Date, the COH Shares represented a 10% interest in the capital stock
of Licensee; and

 

 



1 To be confirmed by Mustang

 

 24 

 

 

CONFIDENTIAL

 

9.3.6           Licensee is not in violation or default of any provision of the
Charter or its bylaws.

 

9.4          Exclusions. Nothing in this Agreement is or shall be construed as:

 

9.4.1           A warranty or representation by COH as to the validity or scope
of any claim or patent or patent application within the IL-13 Patent Rights;

 

9.4.2           A warranty or representation by COH that anything made, used,
sold, or otherwise disposed of under any license granted in this Agreement is or
will be free from infringement of any patent rights or other intellectual
property right of any Third Party;

 

9.4.3           A grant by COH, whether by implication, estoppel, or otherwise,
of any licenses or rights under any patents other than IL-13 Patent Rights as
defined herein, regardless of whether such patents are dominant or subordinate
to IL-13 Patent Rights;

 

9.4.4           An obligation on COH to bring or prosecute any suit or action
against a third party for infringement of any of the IL-13 Patent Rights;

 

9.4.5           An obligation to furnish any know-how not provided in IL-13
Patent Rights or the Study Data; or

 

9.4.6           A representation or warranty of the ownership of the IL-13
Patent Rights or the Study Data other than as set forth in Section 9.2, above.

 

9.5           DISCLAIMER. NO WARRANTY IS GIVEN WITH RESPECT TO THE IL-13 PATENT
RIGHTS OR THE STUDY DATA, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, BY STATUTE OR OTHERWISE, AND THE PARTIES SPECIFICALLY DISCLAIM ANY EXPRESS
OR IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF THE IL-13 PATENT RIGHTS OR NON-INFRINGEMENT OF THE INTELLECTUAL
PROPERTY OR OTHER RIGHTS OF ANY THIRD PARTY. THE WARRANTIES SET FORTH IN
SECTIONS 9.1 AND 9.2, ABOVE, ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, NON-INFRINGEMENT AND ALL SUCH
OTHER WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

 25 

 

 

CONFIDENTIAL

 

ARTICLE 10: INDEMNIFICATION

 

10.1         Indemnification by Licensee. Licensee shall defend, indemnify and
hold harmless COH, its Affiliates, officers, directors, shareholders, employees
and agents (“COH Indemnitees”) from and against any and all Third Party
liabilities, claims, suits, and expenses, including reasonable attorneys’ fees
(collectively, “Losses”), arising out of or are in any way attributable to: (i)
the material breach of any representation or warranty made by Licensee under
this Agreement, (ii) the research, development, marketing, approval,
manufacture, packaging, labeling, handling, storage, transportation, use,
distribution, promotion, marketing or sale of Licensed Products or Licensed
Services by or on behalf of Licensee, any of its Affiliates or a Sublicensee or
any other exercise of rights under this Agreement or pursuant to any sublicense,
or (iii) the negligence, willful misconduct or failure to comply with applicable
law by a Licensee Indemnitee or Sublicensee; in each case except to the extent
that such Losses are caused directly by: (a) COH’s material breach of any
representation or warranty made by COH under this Agreement, (b) COH’s material
breach of its obligations under this Agreement, and/or (c) the gross negligence
or willful misconduct of a COH Indemnitee.

 

10.2         Indemnification by COH. COH shall defend, indemnify and hold
harmless Licensee and its Affiliates and their respective officers, directors,
shareholders, employees and agents (collectively, the “Licensee Indemnitees”)
from and against any and all Losses caused directly by: (i) the material breach
of any representation or warranty made by COH under this Agreement, or (ii) the
gross negligence or willful misconduct of a COH Indemnitee, except to the extent
that such Losses arise out of or are in any way attributable to: (a) the
material breach of any representation or warranty made by Licensee under this
Agreement, (b) the research, development, marketing, approval, manufacture,
packaging, labeling, handling, storage, transportation, use, distribution,
promotion, marketing or sale of Licensed Products or Licensed Services by or on
behalf of Licensee or a Sublicensee, or (c) the negligence, willful misconduct
or failure to comply with applicable law by a Licensee Indemnitee or a
Sublicensee.

 

10.3         Procedure. The indemnities set forth in this Article 10 are subject
to the condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of a liability,
claim, suit, action or expense and that the indemnifying Party defend and
control any proceedings with the other Party being permitted to participate at
its own expense (unless there shall be a conflict of interest which would
prevent representation by joint counsel, in which event the indemnifying Party
shall pay for the other Party’s counsel); provided, that, the indemnifying Party
may not settle the liability, claim, suit, action or expense, or otherwise admit
fault of the other Party or consent to any judgment, without the written consent
of the other Party (such consent not to be unreasonably withheld).
Notwithstanding the foregoing, no delay in the notification of the existence of
any claim of Loss shall cause a failure to comply with this Section 10.3 as long
as such delay shall not have materially impaired the rights of the indemnifying
Party.

 

 26 

 

 

CONFIDENTIAL

 

10.4         Insurance.

 

(a)          Within thirty (30) days following the Effective Date, Licensee
shall procure at its sole expense and provide to COH evidence of comprehensive
or commercial general liability insurance (contractual liability included) with
limits of at least: (i) each occurrence, $*; (ii) products/completed operations
aggregate, $*; (iii) personal and advertising injury, $*; and general aggregate
(commercial form only), $*.

 

(b)          The foregoing policies will provide primary coverage to COH and
shall name the COH Indemnitees as additional insureds, and shall remain in
effect during the term of this Agreement and for * years following the
termination or expiration of the term of this Agreement. The COH Indemnitees
shall be notified in writing by Licensee not less than thirty (30) days prior to
any modification, cancellation or non-renewal of such policy. Licensee’s
insurance must include a provision that the coverages will be primary and will
not participate with nor will be excess over any valid and collective insurance
or program of self-insurance carried or maintained by the COH Indemnitees. Such
insurance coverage shall be maintained with an insurance company or companies
having an A.M. Best’s rating (or its equivalent) of A-XII or better.

 

(c)          Licensee expressly understands that the coverage limits in Section
10.4(a) do not in any way limit the Licensee’s liability.

 

10.5         LIMITATION ON DAMAGES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, EXCEPT IN RELATION TO LICENSEE’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.1 AND ANY BREACH BY LICENSEE OF ARTICLE 11: (I) IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, PUNITIVE, CONSEQUENTIAL,
INDIRECT, OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS, LOST BUSINESS OR ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY
INFRINGEMENT) WHETHER BASED UPON BREACH OF WARRANTY, BREACH OF CONTRACT,
NEGLIGENCE, STRICT LIABILITY IN TORT OR ANY OTHER LEGAL THEORY, AND (II) IN NO
EVENT SHALL COH BE LIABLE TO LICENSEE FOR AN AGGREGATE AMOUNT IN EXCESS OF
TWO-THIRDS OF THE TOTAL CONSIDERATION PAID TO COH HEREUNDER.

 

ARTICLE 11: CONFIDENTIALITY

 

11.1         Confidential Information.     During the term of this Agreement and
for * (*) * thereafter without regard to the means of termination: (i) COH shall
not use, for any purpose other than the purpose contemplated by this Agreement,
or reveal or disclose to any Third Party Licensee Confidential Information; and
(ii) Licensee shall not use, for any purpose other than the purpose contemplated
by this Agreement, or reveal or disclose COH Confidential Information to any
Third Party. The Parties shall take reasonable measures to assure that no
unauthorized use or disclosure is made by others to whom access to such
information is granted.

 

11.2         Exceptions.      Notwithstanding the foregoing, a Party may use and
disclose Confidential Information of the other Party as follows:

 

 



*Confidential material redacted and filed separately with the Commission.

 

 27 

 

 

CONFIDENTIAL

 

(a)          if required by applicable law, rule, regulation, government
requirement and/or court order, provided, that, the disclosing Party promptly
notifies the other Party of its notice of any such requirement and provides the
other Party a reasonable opportunity to seek a protective order or other
appropriate remedy and/or to waive compliance with the provisions of this
Agreement;

 

(b)          to the extent such use and disclosure occurs in the filing or
publication of any patent application or patent on inventions;

 

(c)          as necessary or desirable for securing any regulatory approvals,
including pricing approvals, for any Licensed Products or Licensed Services,
provided, that, the disclosing Party shall take all reasonable steps to limit
disclosure of the Confidential Information outside such regulatory agency and to
otherwise maintain the confidentiality of the Confidential Information;

 

(d)          to take any lawful action that it deems necessary to protect its
interest under, or to enforce compliance with the terms and conditions of, this
Agreement;

 

(e)          to the extent necessary, to its Affiliates, directors, officers,
employees, consultants, vendors and clinicians under written agreements of
confidentiality at least as restrictive as those set forth in this Agreement,
who have a need to know such information in connection with such Party
performing its obligations or exercising its rights under this Agreement; and

 

(f)          by Licensee, to actual and potential investors, licensees,
Sublicensees, consultants, vendors and suppliers, and academic and commercial
collaborators, under written agreements of confidentiality at least as
restrictive as those set forth in this Agreement.

 

11.3         Certain Obligations. During the Term and for a period of * (*) *
thereafter and subject to the exceptions set forth in Section 11.2, Licensee,
with respect to COH Confidential Information, and COH, with respect to Licensee
Confidential Information, agree:

 

(a)          to use such Confidential Information only for the purposes
contemplated under this Agreement,

 

(b)          to treat such Confidential Information as it would its own
proprietary information which in no event shall be less than a reasonable
standard of care,

 

(c)          to take reasonable precautions to prevent the disclosure of such
Confidential Information to a Third Party without written consent of the other
Party, and

 

(d)          to only disclose such Confidential Information to those employees,
agents and Third Parties who have a need to know such Confidential Information
for the purposes set forth herein and who are subject to obligations of
confidentiality no less restrictive than those set forth herein.

 

 



*Confidential material redacted and filed separately with the Commission.

 

 28 

 

 

CONFIDENTIAL

 

11.4         Termination. Upon termination of this Agreement pursuant to Section
8.2 (but for clarity, not in the case of its Expiration), and upon the request
of the disclosing Party, the receiving Party shall promptly return to the
disclosing Party or destroy all copies of Confidential Information received from
such Party, and shall return or destroy, and document the destruction of, all
summaries, abstracts, extracts, or other documents which contain any
Confidential Information of the other Party in any form, except that each Party
shall be permitted to retain a copy (or copies, as necessary) of such
Confidential Information for archival purposes or to enforce or verify
compliance with this Agreement, or as required by any applicable law or
regulation.

 

ARTICLE 12: DISPUTE RESOLUTION

 

All Disputes shall be first referred to a Vice President, Center for Applied
Technology Development of COH (the “COH VP”) and the President of Licensee for
resolution, prior to proceeding under the other provisions of this Article 12. A
Dispute shall be referred to such executives upon one Party (the “Initiating
Party”) providing the other Party (the “Responding Party”) with notice that such
Dispute exists, together with a written statement describing the Dispute with
reasonable specificity and proposing a resolution to such Dispute that the
Initiating Party is willing to accept, if any. Within ten days after having
received such statement and proposed resolution, if any, the Responding Party
shall respond with a written statement that provides additional information, if
any, regarding such Dispute, and proposes a resolution to such Dispute that the
Responding Party is willing to accept, if any. In the event that such Dispute is
not resolved within 60 days after the Responding Party’s receipt of the
Initiating Party’s notice, either Party may bring and thereafter maintain suit
against the other with respect to such Dispute; provided, however, that the
exclusive jurisdiction of any such suit shall be the state and federal courts
located in Los Angeles County, California, and the Parties hereby consent to the
exclusive jurisdiction and venue of such courts.

 

ARTICLE 13: GOVERNMENTAL MATTERS

 

13.1         Governmental Approval or Registration. If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, Licensee shall assume all
legal obligations to do so. Licensee shall notify COH if it becomes aware that
this Agreement is subject to a U.S. or foreign government reporting or approval
requirement. Licensee shall make all necessary filings and pay all costs
including fees, penalties and all other out-of-pocket costs associated with such
reporting or approval process.

 

13.2         Export Control Laws. Licensee shall observe all applicable U.S. and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

 

13.3         Preference for United States Industry. If Licensee sells a Licensed
Product in the U.S., Licensee shall manufacture said product substantially in
the U.S.

 

 29 

 

 

CONFIDENTIAL

 

ARTICLE 14: MISCELLANEOUS

 

14.1         Assignment and Delegation. Except as expressly provided in this
Section 14.1, neither this Agreement nor any right or obligation hereunder shall
be assignable in whole or in part, whether by operation of law, or otherwise by
Licensee without the prior written consent of COH. Notwithstanding the
foregoing, Licensee may assign or transfer its rights and obligations under this
Agreement to a Person that succeeds to all or substantially all of that Party’s
business or assets, whether by sale, merger, operation of law or otherwise and
provided that such Person agrees, in form and substance reasonably acceptable to
COH, to be bound as a direct party to this Agreement in lieu of or in addition
to Licensee and provided further that Licensee has complied with its obligations
pursuant to Section 4.5. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assignees. Any transfer or assignment of this Agreement
in violation of this Section 14.1 shall be null and void.

 

14.2         Entire Agreement. This Agreement contains the entire agreement
between the Parties relating to the subject matter hereof, and all prior
understandings, representations and warranties between the Parties are
superseded by this Agreement. For clarity, the Original Agreement shall be
deemed amended and restated in its entirety by this Agreement, and the
corresponding A&R CD123 License and the corresponding A&R Spacer License to be
executed by the Parties simultaneously herewith, effective as of the A&R
Effective Date.

 

14.3         Amendments. Changes and additional provisions to this Agreement
shall be binding on the Parties only if agreed upon in writing and signed by the
Parties.

 

14.4         Applicable Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of California and all rights and
remedies shall be governed by such laws without regard to principles of
conflicts of law.

 

14.5         Force Majeure. If the performance of this Agreement or any
obligations hereunder is prevented, restricted or interfered with by reason of
earthquake, fire, flood or other casualty or due to strikes, riot, storms,
explosions, acts of God, war, terrorism, or a similar occurrence or condition
beyond the reasonable control of the Parties, the Party so affected shall, upon
giving prompt notice to the other Parties, be excused from such performance
during such prevention, restriction or interference, and any failure or delay
resulting therefrom shall not be considered a breach of this Agreement.

 

14.6         Severability. The Parties do not intend to violate any public
policy or statutory common law. However, if any sentence, paragraph, clause or
combination of this Agreement is in violation of any law or is found to be
otherwise unenforceable, such sentence, paragraph, clause or combination of the
same shall be deleted and the remainder of this Agreement shall remain binding,
provided that such deletion does not alter the basic purpose and structure of
this Agreement.

 

14.7         Notices. All notices, requests, demands, and other communications
relating to this Agreement shall be in writing in the English language and shall
be delivered in person or by mail, international courier or facsimile
transmission (with a confirmation copy forwarded by courier or mail). Notices
sent by mail shall be sent by first class mail or the equivalent, registered or
certified, postage prepaid, and shall be deemed to have been given on the date
actually received. Notices sent by international courier shall be sent using a
service which provides traceability of packages. Notices shall be sent as
follows:

 

 30 

 

 

CONFIDENTIAL

 

Notices to COH:

 

Office of Technology Licensing

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: Sr. VP, Center for Applied Technology Development

Fax: 626-301-8175

 

with a copy to:

 

Office of General Counsel

City of Hope

1500 East Duarte Road

Duarte, CA 91010

Attn: General Counsel

Fax: 626-301-8863

Notices to Licensee:

 

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: CEO

with a copy to:

 

Mustang Bio, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

Attn: Corporate Secretary

 

Either Party may change its address for notices or facsimile number at any time
by sending notice to the other Party.

 

14.8         Independent Contractor. Nothing herein shall create any
association, partnership, joint venture, fiduciary duty or the relation of
principal and agent between the Parties hereto, it being understood that each
Party is acting as an independent contractor, and neither Party shall have the
authority to bind the other or the other’s representatives in any way.

 

14.9         Waiver. No delay on the part of either Party hereto in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any power or right hereunder preclude other or
further exercise thereof or the exercise of any other power or right. No waiver
of this Agreement or any provision hereof shall be enforceable against any Party
hereto unless in writing, signed by the Party against whom such waiver is
claimed, and shall be limited solely to the one event.

 

14.10         Interpretation. This Agreement has been prepared jointly and no
rule of strict construction shall be applied against either Party. In this
Agreement, the singular shall include the plural and vice versa and the word
“including” shall be deemed to be followed by the phrase “without limitation.”
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

14.11         Counterparts. This Agreement may be executed in counterparts, each
of which together shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy or an emailed PDF of this Agreement,
including the signature pages, will be deemed an original.

 

 31 

 

 

CONFIDENTIAL

 

14.12         Licensee Certification. Licensee certifies to COH, under penalty
of perjury, that Licensee has not been convicted of a criminal offense related
to health care, is not currently debarred, excluded or otherwise ineligible for
participation in federally funded health care programs and has not arranged or
contracted (by employment or otherwise) with any employee, contractor, or agent
that it knew or should have known are excluded from participation in any federal
health care program, and will not knowingly arrange or contract with any such
individuals or entities during the term of this Agreement. Licensee agrees to
notify COH in writing immediately of any threatened, proposed or actual
conviction relating to health care, of any threatened, proposed or actual
debarment or exclusion from participation in federally funded programs, of COH
or any employee, contractor or agent of COH. Any breach of this Section 14.12 by
Licensee shall be grounds for termination of this Agreement by COH in accordance
with Section 8.2.1.

 

14.13         Publicity. Neither Party may issue a press releases or otherwise
disclose the existence or terms of this Agreement without the prior written
consent of the other Party; provided, however, that once the existence or any
terms or conditions of this Agreement has been publicly disclosed in a manner
mutually and reasonably agreed-to by the Parties, either Party may republish the
facts previously disclosed without the prior consent of the other Party. COH
may, in its sole discretion and without the approval of Licensee, publicly
disclose the existence of this Agreement and the overall potential value of the
Agreement to COH, so long as the detailed and specific terms and conditions of
this Agreement are not disclosed. If a third party inquires whether a license is
available, COH may disclose the existence of the Agreement and the extent of its
grant in Section 3.1 to such third party, but will not disclose the name of the
Licensee, except where COH is required to release information under either the
California Public Records Act or other applicable law. Notwithstanding the
foregoing, COH may disclose an unredacted copy of this Agreement as required
under applicable law and other obligations as applicable to the CIRM Grant.

 

*        *        *        *        *

 

 32 

 

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

 



MUSTANG BIO, INC.  

CITY OF HOPE

      By: /s/ Michael S. Weiss   By: /s/ Robert Stone Name Michael S. Weiss  
Name: Robert Stone Title: President & CEO   Title: President & CEO

  

 33 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

Form of Charter

 

 34 

 

 

EXHIBIT B

 

CTA

 



 

